          Case 1:19-cr-00795-SHS Document 209 Filed 12/07/20 Page 1 of 2



UNITED STATES DISTRICT COURT

 ___________............ �-
SOIJlllERN DISTRICT OF NEW YORK
                                       -----X
UNITED STATES OF AMERICA
                                                                  WAJVl;R OF RIGlffTO B£
                       •V•
                                                                  PRESINJ AT CRIMINAL
                                                                  PRO<UOING
                                  Defendant.                       19 -OI- 795 (SHS)
     ·------------••·•·-------------------- -X


CluMk Pr«eediftl! thatApplies

        Entry of Plea of Guilty

        I amaware t""t I have been d,arged with violat;on$ of federal law. I....,., cor,sultedwith
        my atUllney ab out those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. t uMetStand I have a tight toappear b efore a. iudge in a courtroom in
        the Southern District of New York to enter my plea of guilty and ID have my attorney
        beside me as I do. , am alsoawa,� that th� paiblic hcia:lth cn\crgcncv created by the
        CO\IID-19 pandemic has interfered with travt,I and restricted -ss to the fed2fal
        courthouse. I have diSCl.15,$edthese iilucs with my anomey. By signi n g this document$ I
        wish to act,,,;se the coun that I willingly give up my right to ar,p,,ar n
                                                                                 i person before the
        judge to enter a plea of &uihy. By signing this document, I also wish to advise the court
        that I willingly give upany right I might have to have my attomey n<>xtto me as I ente r my
        pica so ton g 3s the following conditions. a re met. I want my attorney to De' able to
        parti(ipat� in th& proceeding and t o be able to s.pe1:lc on my �half dufing the proceedin g.
        I also want the •bility to speak prillat.Cy with my attorney at 3ny time d"ring the
        p,ooeed,ng f   i I wish to do so.



Date:
                Prfnt Name                                    Signature of Dafe11dant




        1 �nderstand that• h.ave ari,ght to appear before a iudge in a c ounroom in the Southern
        Oistrict of New York at the time of my sentence and to speak directty in that courtroom
        to the judge who will sentence me. I am 3bo aware that the- public health emergency
        createdbytheCOvlD-19 pandemic hasinterferedwithtraveland restricted aocesstothe
        federal oounhouse. I do notwish to wait 1.1ntil lheend of this emergency to besentenced.
Case 1:19-cr-00795-SHS Document 209 Filed 12/07/20 Page 2 of 2




         December 7, 2020
